DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 15/550,209, now US Patent no. 10,772,529, filed 16 March 2018, which is the national stage entry under 35 USC 371 of PCT/2016/017607, filed 11 February 2016, which claims the benefit of domestic priority from US Provisional Application no. 62/115,095 filed 11 February 2015.  

Information Disclosure Statement
The information disclosure statement filed 18 November 2020 has been considered.

Response to Amendment
The preliminary amendment filed 11 August 2020 has been acknowledged.  Claims 51-70 are pending, wherein claims 51-70 are new.

Allowable Subject Matter
Claims 51-70 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach application of visual stimulation corresponding to EEG frequency bands, wherein the stimulation is delivered from a source that comprises pairs of frequency intervals, the pairs including increasing frequency intervals and decreasing frequency intervals that exponentially increase or decrease during the increasing and decreasing interval.
The reference to Jin (US Publication no. 2013/0267759 – disclosed by Applicant) is considered to comprise the closest relevant teaching to the present invention pertaining to sensory stimulation (e.g., audio and visual) corresponding to a harmonic of a patient’s intrinsic biological signal such as an EEG.  However, Jin fails to describe the frequency pairs of stimulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7 February 2022